Name: Commission Regulation (EEC) No 2651/83 of 20 September 1983 on arrangements for imports into France of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 83 Official Journal of the European Communities No L 262/ 11 COMMISSION REGULATION (EEC) No 2651/83 of 20 September 1983 on arrangements for imports into France of certain textile products originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Romania before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products origi ­ nating in Romania and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 29) speci ­ fied in the Annex hereto and originating in Romania have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 12 September 1983 Romania w^s notified of a request for consultations ; whereas, pending a mutually satisfactory solution , the Commission has requested Romania to limit exports to France of products falling within cate ­ gory 29 to 7 000 pieces with effect from the date of notification of the request for consultations ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania between 12 September 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit which have been intro ­ duced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from - Article 2 1 . Products as referred to in Article 1 , shipped from Romania to France before the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of / a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Romania to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Romania on or after 12 September 1983 and released for free circulation shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Romania before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations .{') OJ No L 374, 31 . 12. 1982, p . 106 . No L 262/ 12 Official Journal of the European Communities 23 . 9 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Provisional quantitative limit 29 61.02 B II e) 3 aa) bb) cc) Women's, girls' and infants' outer garments : B. Other : Romania F 1 000 pieces 7 61.02-42 ; 43 ; 44 Women's , girls ' and infants ' (other than babies') woven suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits